Citation Nr: 0806694	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial rating higher than 60 percent for 
diabetes mellitus, type II, from February 13, 2003.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1954 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In July 2004, the veteran withdrew his request for a hearing 
before the Board.  38 C.F.R. § 20.704.

In February 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In the substantive appeal, dated in June 2004, the veteran 
raised the claim of service connection for post-traumatic 
stress disorder, which is referred to the RO for appropriate 
action.


FINDING OF FACT

Diabetes mellitus, type II, is manifested by daily multiple 
insulin injections and a restricted diet, but there is no 
objective evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider. 




CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for diabetes 
mellitus, type II, from February 13, 2003, have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in December 2002, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for the initial higher rating for 
diabetes mellitus.  Dingess at 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Pursuant to the remand in February 
2007, the veteran was afforded a VA examination in April 
2007.  As the veteran has not identified any additional 
evidence pertinent to his claim, not already of record, and 
as there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA records show that in February 2003 that the veteran was 
hospitalized for diabetic ketoacidosis.  

On VA examination in April 2003, the veteran stated that he 
controlled his diabetes mellitus with diet and insulin 
injections.  He stated that he visited his diabetic care 
provider four times a year.    

VA records after February 2003 document treatment for 
diabetic skin changes and foot care.  From May 2003 to 
November 2003, he had frequent episodes of hypoglycemia.  In 
December 2003, it was noted that the veteran had lost over 30 
pounds in the previous year, possibly related to the 
diabetes.  In January 2004, the veteran complained of 
recurring episodes of hypoglycemia, occurring at night or 
early in the morning.  His insulin intake was adjusted.  In 
August 2004, the veteran's insulin intake was increased to 3 
times daily.  It was noted that the veteran had been 
exercising sporadically, and it was stressed the he needed to 
exercise consistently.  In September 2004, the veteran had 
gained 25 pounds due to decreased physical activity.  He was 
counseled regarding proper nutrition.  

On VA examination in January 2005, the veteran stated that he 
had been hospitalized once a year for low blood sugar.  He 
indicated that he saw his doctor on a monthly basis.  
Treatment for diabetes consisted of insulin intake and diet 
control.  There was diminished sensation to light touch on 
the plantar surface of both feet.  The examiner noted 
functional limitations such as prolonged standing and 
walking, bending, stooping and crouching, as these activities 
would exacerbate his diabetic neuropathy.  

By a rating decision in November 2005, the RO granted service 
connection for diabetic neuropathy of the lower extremities, 
hypertension and impotence, each secondary to diabetes 
mellitus.  The diabetic neuropathy of the lower extremities 
and hypertension are compensable and separately rated. 

VA records show that in March 2006 the veteran's insulin 
injections were adjusted.  In April 2006, recurrent 
hypoglycemia was noted.  The veteran was encouraged to 
exercise 6 days a week and watch his diet.  In July 2006, it 
was recommended that the veteran attend diet classes.  

On VA examination in April 2007, the veteran stated that he 
walked two or three miles four days a week, that he did 
chores around the house, which were limited by fatigue, and 
that he was able to drive.  He complained of hyperglycemia 
twice a week, but he rarely sought hospital treatment because 
his wife was a registered nurse and she was able to treat 
him.  He stated that he was last hospitalized for a 
hypoglycemic reaction in 2005.  Treatment for diabetes 
consisted of a restricted diet and insulin injections 4 times 
a day.  It was noted that he visited his diabetic healthcare 
provider once every 3 months.  The examiner found no evidence 
of record of hypoglycemic reactions.  Serum glucose was 
higher than normal.  The examiner stated that the 
overwhelming majority of serum glucose readings were higher 
than normal. 

VA records, dated in July 2007, disclose that the veteran 
complained of major reaction as he forgot to eat after he 
took insulin.  Blood glucose was higher than normal.    

Rating Criteria

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007)

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which are based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Diabetes mellitus is currently rated 60 percent disabling 
under Diagnostic Code 7913.  The criteria for the next higher 
rating under DC 7913, 100 percent, are insulin dependence 
requiring more than one daily injection, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 

Analysis 

The veteran contends that he is entitled to a 100 percent 
disability rating, essentially on the basis of increased 
insulin medication requiring 4 injections daily, weight 
changes, restriction of activities, and recurrent 
hypoglycemic episodes, which reflect an increased severity of 
his diabetes mellitus.  

The evidence shows that the veteran is insulin dependent and 
that he requires more than one daily injection of insulin a 
day, and he also requires a restricted diet.  The evidence 
does not show that the remaining criteria for a 100 percent 
rating are present. 

The evidence does show that the veteran is encouraged to 
exercise and does walk for exercise, that he is able to 
drive, and that he does chores around the house, which are 
limited by fatigue.  Although he does have physical 
limitations, his diabetes alone does require the regulation 
of his activities such that he is to avoid strenuous 
occupational and recreational activities.  

The record shows that the veteran was hospitalized for 
ketoacidosis in 2003 and he was hospitalized for a 
hypoglycemic reaction in 2005, which does not meet the 
requirement of at least three hospitalizations per year.  



Starting in May 2003, the veteran complained of recurrent 
episodes of hypoglycemia occurring more than once a week.  
And even though the veteran stated that he rarely sought 
hospital treatment because his wife is a registered nurse and 
she is able to treat him, and whether or not there are 
episodes of recurrent hypoglycemia, this does not equate to 
weekly visits to a diabetic care provider plus progressive 
loss of weight and strength, which are not shown. 

Although the veteran has complications of diabetes that are 
compensable, the VA examiner found no evidence of record of 
hypoglycemic reactions, that serum glucose was higher than 
normal, and that the overwhelming majority of serum glucose 
readings were higher than normal.  Also, in July 2007, the 
veteran complained of a major reaction as he forgot to eat 
after he took insulin, but serum glucose was higher than 
normal.  Serum glucose higher than normal is hyperglycemia, 
not hypoglycemia.  For these reasons, the Board finds that 
recurrent episodes of hypoglycemia requiring weekly visits to 
a diabetic care provider are not shown.

As the preponderance of the evidence is against the claim for 
a rating higher than 60 percent for diabetes mellitus, type 
II, under Diagnostic Code 7913 at any time during the appeal 
period, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 60 percent for diabetes 
mellitus, type II, from February 13, 2003, is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


